DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 and 10 recites the limitation “an overall auxetic structure.”  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “an overall auxetic structure” is referring to the claimed auxetic structure or a new structure. 
Claim 10 recites “an overall auxetic structure is composed of a plurality of smaller auxetic elements.” There is a lack of antecedent basis for “auxetic elements” and, therefore, it is unclear what would “a plurality of smaller auxetic elements” would define. For examination purposes, Examiner will interpret the claim to require the auxetic structure comprises a plurality of smaller auxetic elements. 
Claim 12 recites “an initial shape of the surface can be both planar and non-planar and when this surface is spatially deformed…” There is a lack of antecedent basis for “the surface.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lalvani (US 8,084,117). 
Regarding claim 1, Lalvani teaches an auxetic structure comprising material elements in a pattern with openings between the material elements (Figure 1),
wherein the structure in a non-planar position comprises at least on local variation from a regular pattern of the material elements (Figure 4 and Col 7, Ln 12-30),
so that when spatially deformed, at least some openings in the structure are locally stretchable into polygonal openings and/or openings with curved parts forming a spatial, grid-shaped pattern (Figures 10-12, 34). 

Regarding claim 2, Lalvani teaches the auxetic structure as applied to claim 1,  wherein the material elements are tessellate elements (Col 3, Ln 1-5), plastic or composite stretchable membrane (Abstract and Col 3, Ln 20-29), sheet metal elements (Abstract), and/or garment elements having at least local different sizes and/or shapes (Col 3, Ln 55- Col 4, Ln 6). 

Regarding claim 3, Lalvani teaches the auxetic structure as applied to claim 1, wherein the openings are having different sizes and/or shapes (Figure 13, Col 3, Ln 1-10; Col 18, Ln 5-15; Col 20, Ln 37-42; Claim 5).

Regarding claim 4, Lalvani teaches the auxetic structure as applied to claim 1. 

While Lalvani does not explicitly disclose the mechanical strength of the connection between at least some of the material elements is adaptable to mechanical loads, given that the auxetic structure of Lalvani is identical to the instant claimed auxetic structure, the auxetic structure of Lalvani would have mechanical strength in the connection between at least some of the material elements that would be adaptable to mechanical loads. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established and the claimed properties or functions of the products are presumed to be inherent. See MPEP 2112.01 (I).


Regarding claim 5, Lalvani teaches the auxetic structure as applied to claim 1, wherein the material elements have a polygonal shape (Col 3, Ln 1-17), triangular-hexagonal shape (Figure 16 and 17, Col 11, Ln 1-5), or rectangular shape (Figure 17, Ln 28-31). 

Regarding claim 6, Lalvani teaches the auxetic structure as applied to claim 5, wherein the triangular, rectangular, hexagonal, or polygonal shapes of the material elements are identical and have identical side lengths (Figures 15-18 and Claim 3). 

Regarding claim 7, Lalvani teaches the auxetic structure as applied to claim 1, wherein the openings are slits (i.e., cuts or incisions) and are polygonal (Col 3, Ln 1-17).

Regarding claim 8, Lalvani teaches the auxetic structure as applied to claim 1.
While Lalvani does not explicitly disclose the polygonal openings are obtainable after spatial deformation have theoretic possible maximal size, given that the auxetic structure of Lalvani is identical to the instant claimed auxetic structure, the auxetic structure of Lalvani also would present polygonal openings obtained after space deformation to have a theoretic possible maximal size. 

Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established and the claimed properties or functions of the products are presumed to be inherent. See MPEP 2112.01 (I).

Regarding claim 9, Lalvani teaches the auxetic structure as applied to claim 1, wherein the overall auxetic structure comprises at least two layers (Col 17, Ln 26-38). 

Regarding claim 10, Lalvani teaches the auxetic structure as applied to claim 1, auxetic structure comprises a plurality of smaller auxetic elements (Figures 9-10). 

	Regarding claim 11, Lalvani teaches the auxetic structure as applied to claim 1, wherein the pattern of openings or material elements  comprises at least one local variation from a regular pattern (Figure 21-23, 29, 39). 

	Regarding claim 12, Lalvani teaches the auxetic structure as applied to claim 1, wherein an initial shape of the auxetic structure can be both planar and non-planar and when this surface is spatially deformed at least some openings in the structure are locally stretchable into polygonal openings, forming a spatial, grip-shaped pattern (Figure 13 and 20). 

	Regarding claim 13, Lalvani teaches an auxetic composite comprising at least two layers of an auxetic structure as applied to claim 1 (Figure 37). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANA C PAGE/Examiner, Art Unit 1745